Exhibit CERTIFICATE OF THE DESIGNATION, PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES E CONVERTIBLE PREFERRED STOCK OF EXOBOX TECHNOLOGIES CORP Exobox Technologies Corp, hereinafter called the "Corporation," a corporation organized and existing under the laws of the State of Nevada, DOES HEREBY CERTIFY: That, pursuant to authority conferred upon the Corporation by its Articles of Incorporation, and pursuant to the provisions of the Nevada Domestic and Foreign Corporation Laws, the board of directors of the Corporation, by unanimous consent dated October , 2009, adopts the following resolutions providing for the issuance of a series of 1,163,000 shares of Series E Convertible Preferred Stock, $0.001 par value ("Series E Preferred Stock"), stated value $10.00 per share (the “Original Issue Price”), which resolution is as follows: RESOLVED, that pursuant to the authority conferred upon the Corporation by its Articles of Incorporation, the Series E Preferred Stock is hereby authorized and created, said series to consist of up to 2,000,000 shares; FURTHER RESOLVED, that the voting powers, preferences and relative, optional and other special rights, and the qualifications, limitations or restrictions of such Series E Preferred Stock shall be as follows: 1.
